Mr. Justice McSurely delivered the opinion of the court. This is a claim for an attorney’s lien where the defendant made a settlement direct with the plaintiff, the attorney’s client.' Plaintiff agreed with his counsel “to pay me (the attorney) for said services a sum of money equal to one-half of whatever amount is received as damages out of said claim or cause of action.” The amount which defendant paid plaintiff was $160. Defendant tendered the attorney $80, which was refused, the attorney claiming that he was entitled to $160. The trial court held with the attorney, and judgment for $160 was entered. This court has heretofore construed a contract similar to this in the case entitled Czecziotka v. Hammond Glue Co., 185 Ill. App. 559, and we are not persuaded by the able argument of counsel either that that decision was erroneous or that this case can be distinguished- from that. Applying what we there said to the facts now before- us, if the plaintiff, Case, after receiving $160 from defendant had offered to pay his attorney the amount he had agreed to pay him, namely, “one-half of whatever amount is received,” clearly the attorney would not be entitled to more than $80 from Ms client. How then can it be said that should Case fail to pay his attorney this amount, the defendant, who, under the statute, thereupon became burdened with Case’s promise, is obligated for double this amount? That this cannot be so seems to us self-evident. The amount of the liability of defendant in this case is determined by the amount of the liability of the plaintiff to his attorney. We hold that the judgment was erroneous, but as the error in the judgment affects only the amount, judgment will be entered here against appellant for $80, costs here to be paid by appellee. Reversed and judgment here.